UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 0-8084 Connecticut Water Service, Inc. (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 06-0739839 (I.R.S. Employer Identification No.) 93 West Main Street, Clinton, CT (Address of principal executive office) (Zip Code) (860) 669-8636 (Registrant’s telephone number, including area code) Not Applicable (Former name, address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One). Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date Number of shares of common stock outstanding, June 30, 2010 (Includes 102,326 common stock equivalent shares awarded under the Performance Stock Programs) Table of Contents CONNECTICUT WATER SERVICE, INC. AND SUBSIDIARIES Financial Report June 30, 2010 and 2009 TABLE OF CONTENTS Part I, Item 1: Financial Statements (Unaudited) Consolidated Balance Sheets at June 30, 2010 and December 31, 2009 Page 3 Consolidated Statements of Capitalization at June 30, 2010 and December 31, 2009 Page 4 Consolidated Statements of Income for the Three Months Ended June 30, 2010 and 2009 Page 5 Consolidated Statements of Income for the Six Months Ended June 30, 2010 and 2009 Page 6 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2010 and 2009 Page 7 Consolidated Statements of Retained Earnings for the Three and Six Months Ended June 30, 2010 and 2009 Page 8 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 Page 9 Notes to Consolidated Financial Statements Page 10 Part I, Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations Page 13 Part I, Item 3:Quantitative and Qualitative Disclosures About Market Risk Page 18 Part I, Item 4:Controls and Procedures Page 18 Part II, Item 1:Legal Proceedings Page 18 Part II, Item 1A:Risk Factors Page 19 Part II, Item 2:Unregistered Sales of Equity Securities and Use of Proceeds Page 19 Part II, Item 6:Exhibits Page 19 Signature Page Exhibit 31.1 Exhibit 31.2 Exhibit 32 Page 20 - 2 - Table of Contents Connecticut Water Service, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS At June 30, 2010 and December 31, 2009 (Unaudited) (In thousands) June 30, December 31, ASSETS Utility Plant $ $ Construction Work in Progress Accumulated Provision for Depreciation ) ) Net Utility Plant Other Property and Investments Cash and Cash Equivalents Accounts Receivable (Less Allowance, 2010 - $610; 2009 - $472) Accrued Unbilled Revenues Materials and Supplies, at Average Cost Prepayments and Other Current Assets Total Current Assets Restricted Cash Unamortized Debt Issuance Expense Unrecovered Income Taxes Pension Benefits Post-Retirement Benefits Other Than Pension Goodwill Deferred Charges and Other Costs Total Regulatory and Other Long-Term Assets Total Assets $ $ CAPITALIZATION AND LIABILITIES Common Stockholders' Equity $ $ Preferred Stock Long-Term Debt Total Capitalization Interim Bank Loans Payable Accounts Payable and Accrued Expenses Accrued Taxes 18 Accrued Interest Other Current Liabilities Total Current Liabilities Advances for Construction Contributions in Aid of Construction Deferred Federal and State Income Taxes Unfunded Future Income Taxes Long-Term Compensation Arrangements Unamortized Investment Tax Credits Other Long-Term Liabilities 56 69 Total Long-Term Liabilities Commitments and Contingencies Total Capitalization and Liabilities $ $ The accompanying footnotes are an integral part of these consolidated financial statements. - 3 - Table of Contents Connecticut Water Service, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CAPITALIZATION At June 30, 2010 and December 31, 2009 (Unaudited) (In thousands, except share data) June 30, December 31, Common Stockholders' Equity Common Stock Without Par Value Authorized - 25,000,000 Shares; $ $ Shares Issued and Outstanding: 2010 - 8,639,859 ; 2009 - 8,573,744 Stock Issuance Expense ) ) Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Common Stockholders' Equity Preferrred Stock Cumulative Preferred Stock of Connecticut Water Service, Inc. Series A Voting, $20 Par Value; Authorized, Issued and Outstanding 15,000 Shares, Redeemable at $21.00 Per Share Series $.90 Non-Voting, $16 Par Value; Authorized 50,000 Shares Issued and Outstanding 29,499 Shares, Redeemable at $16.00 Per Share Total Preferred Stock of Connecticut Water Service, Inc. Long-Term Debt The Connecticut Water Company Unsecured Water Facilities Revenue Refinancing Bonds 5.05%1998 Series A, due 2028 5.125% 1998 Series B, due 2028 4.40%2003A Series, due 2020 5.00%2003C Series, due 2022 Var.2004 Series Variable Rate, due 2029 Var.2004 Series A, due 2028 Var.2004 Series B, due 2028 5.00%2eries, due 2040 5.00%2eries, due 2037 5.10%2eries, due 2039 Total Long-Term Debt Total Capitalization $ $ The accompanying footnotes are an integral part of these consolidated financial statements. - 4 - Table of Contents Connecticut Water Service, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended June 30, 2010 and 2009 (Unaudited) (In thousands, except per share amounts) Operating Revenues $ $ Operating Expenses Operation and Maintenance Depreciation Income Taxes Taxes Other Than Income Taxes Total Operating Expenses Net Operating Revenues Other Utility Income, Net of Taxes Total Utility Operating Income Other Income (Deductions), Net of Taxes Non-Water Sales Earnings Allowance for Funds Used During Construction 20 35 Other ) ) Total Other Income, Net of Taxes 68 Interest and Debt Expense Interest on Long-Term Debt Other Interest Charges 40 Amortization of Debt Expense 99 Total Interest and Debt Expense Net Income Preferred Stock Dividend Requirement 10 10 Net Income Applicable to Common Stock $ $ Weighted Average Common Shares Outstanding: Basic Diluted Earnings Per Common Share: Basic $ $ Diluted $ $ Dividends Per Common Share $ $ The accompanying footnotes are an integral part of these consolidated financial statements. - 5 - Table of Contents Connecticut Water Service, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME For the Six Months Ended June 30, 2010 and 2009 (Unaudited) (In thousands, except per share amounts) Operating Revenues $ $ Operating Expenses Operation and Maintenance Depreciation Income Taxes Taxes Other Than Income Taxes Total Operating Expenses Net Operating Revenues Other Utility Income, Net of Taxes Total Utility Operating Income Other Income (Deductions), Net of Taxes Non-Water Sales Earnings Allowance for Funds Used During Construction 51 59 Other ) ) Total Other Income, Net of Taxes Interest and Debt Expense Interest on Long-Term Debt Other Interest Charges Amortization of Debt Expense Total Interest and Debt Expense Net Income Preferred Stock Dividend Requirement 19 19 Net Income Applicable to Common Stock $ $ Weighted Average Common Shares Outstanding: Basic Diluted Earnings Per Common Share: Basic $ $ Diluted $ $ Dividends Per Common Share $ $ The accompanying footnotes are an integral part of these consolidated financial statements. - 6 - Table of Contents Connecticut Water Service, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended June 30, 2010 and 2009 (Unaudited) (In thousands) Net Income Applicable to Common Stock $ $ Other Comprehensive Income, net of tax Qualified Cash Flow Hedging Instrument Expense, net of tax benefit of $0 in 2010 and $14in 2009 ) Adjustment to Pension and Post-Retirement Benefits Other Than Pension, net of tax expense of $1 in 2010 and 2009 Unrealized (loss)/gain on investments, net of tax benefit (expense) of $35 in 2010 and $(52) in 2009 ) 70 Comprehensive Income $ $ CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Six Months Ended June 30, 2010 and 2009 (Unaudited) (In thousands) Net Income Applicable to Common Stock $ $ Other Comprehensive Income, net of tax Qualified Cash Flow Hedging Instrument Income, net of tax expense of $0 in 2010 and $20in 2009 1 31 Adjustment to Pension and Post-Retirement Benefits Other Than Pension, net of tax benefit of $1 in 2010 and 2009 (1
